Exhibit 12.1 Newpark Resources , Inc. Ratio of Earnings to Fixed Charges Fiscal Year Ended December 31, Three Months Ended March 31, Earnings Pretax income (loss) from continuing operations $ ) $ ) Plus: Fixed Charges Plus: Amortization of capitalized interest - - - 42 29 Less: Interest capitalized - - - ) ) ) $ ) $ ) Fixed Charges Interest expense on indebtedness $ Interest capitalized - - - Amortization of debt issuance costs Interest expense on portion of rent Total fixed charges $ Ratio of earnings to fixed charges 7.82x 5.72x 5.06x 6.94x (a) (a) (a) Our earnings were insufficient to cover our fixed charges by approximately $113.3 million for the year ended December 31, 2015 and $18.7 million for the three months ended March 31, 2016.
